DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed October 07, 2021, with respect to 35 U.S.C. 102(a)(1) rejection have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of rejection has been withdrawn in view of armaments to the claims. 
	Double patenting rejections have been withdrawn in view of amendment to the claims. 

Allowable Subject Matter
	Claims 1-13 and 15-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 29 and 30, the prior art on record does not teach or fairly suggest the combination of the limitations: “receiving, by a computer system, event data associated with a communication between an internal entity within a computer network and an external entity outside the computer network, the event data including an identifier associated with a particular entity, wherein the particular entity is the internal entity or the external entity; analyzing, by the computer system, a plurality of characters in the identifier by processing the event data; assigning, by the computer system, a feature score based on the analysis, wherein the feature score is indicative of a level of confidence that the identifier is machine generated and a level of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435